IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,793-01


EX PARTE DAVID FELIX DIXON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-02-00884-CR(1) IN THE 410th DISTRICT COURT

FROM MONTGOMERY  COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to five years' imprisonment. 
	Applicant contends that he is being denied jail time credits. Specifically, he contends that he
is being denied credits for the period before he was sentenced on February 22, 2005. Applicant is
requesting pre-sentence jail time credits. The proper remedy for such a claim is a nunc pro tunc
motion. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). Accordingly, Applicant's pre-sentence jail time credit claim is dismissed.
	Applicant further contends that he is being denied jail time credits for the period from
February 22, 2005 to March 28, 2005. According to the judgment in Applicant's case, he was
sentenced on February 22, 2005, and credited with 113 days. His official sentence begin date is
therefore November 1, 2004. Applicant's claim is without merit. Accordingly, it is denied.

Filed: July 26, 2006
Do not publish